83378: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01219: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83378


Short Caption:WELDON (HYKEEM) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A821331Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerHyukeem Tyrese Weldon
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/17/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/17/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition. (Exhibit attached) (SC)21-23973




09/10/2021Order/ProceduralFiled Order/Answer Writ Petition. Real party in interest's answer due:  30 days. (SC)21-26219




10/04/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for Karen Mishler. (SC)21-28392




10/04/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-28393




12/20/2021Order/ProceduralFiled Order Directing Answer.  We direct Judge Erika D. Ballou, within 14 days from the date of this order, to file an answer with this court informing this court whether the September 24, 2021 order has any effect on the propriety of writ relief and to explain the reasons for the lengthy delay in proceedings.  (SC)21-36218




12/28/2021MotionFiled Response to Order filed 12/20/21. (SC)21-36797




01/12/2022Order/DispositionalFiled Order Dismissing Petition for a Writ of Mandamus. "We thus dismiss the instant petition as moot." RP/JH/LS. (SC)22-01219





Combined Case View